Citation Nr: 1205416	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  03-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder, to include as secondary to Agent Orange exposure. 

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to May 1970. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the RO. 

In June 2006 and July 2009, the Board remanded the issues remaining appeal for additional development of the record. 

In October 2011, the Board denied the Veteran's Motion for Reconsideration of the decision in July 2009 that denied the service connection for PTSD.  

The matter of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to vitiligo or tinea versicolor in service or for many years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to vitiligo or tinea versicolor since service.  

3.  The Veteran's residual skin manifestations involving the right arm and anterior chest and abdomen are shown to be due to a burn injury sustained many years after service.  

4.  The currently demonstrated intermittent tinea cruris is shown as likely as not to be due to a recurrent infection that had its clinical onset during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by intermittent tinea cruris is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5103 (West 2002); 38 C.F.R.§3.303 (2011).

2.  The Veteran's skin disability manifested by residual burn manifestations of the right arm, anterior chest and abdomen is not due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1110 (West 2002); 38 C.F.R.§ 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In letters dated in June 2001and July 2006, the RO provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claims the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  The letter in July 2006 also provided notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The record contains his service treatment records and Social Security records, and VA has obtained all other pertinent/identified records that could be obtained.  The claim was also remanded by the Board for additional development that included a VA examination to address the nature and likely etiology of the claimed skin condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2011, after receiving a Supplemental Statement of the Case, the Veteran stated that he had no additional evidence or information to submit.  He requested that the case to the Board for the purpose of appellate disposition.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim. 

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Initially, it is pertinent to note that the Veteran was treated for tinea cruris in November 1969 during the period he was shown to have been serving in the Republic of Vietnam.  

At the time of his separation examination in April 1970, the Veteran's skin was noted to be within normal limits.  Significantly, he denied having or having had a skin disease at that time.  

Moreover, the initial VA examination performed in August 1991 noted that the Veteran reported having a history of sustaining first and second degree burns on his right upper arm and chest about five years earlier when a radiator cap blew off an engine.  He had no residual problems.  

On examination, an area of depigmentation of the right upper arm and involving the upper anterior chest and extending down to the level of the umbilicus was identified as being a residual burn scar.  It was not tender.  The diagnoses at that time included that of status post burn of the right upper chest, upper arm and right abdomen.  

At the time of a VA examination in September 2008, the Veteran reported being treated for a tinea infection of the groin during service and developing skin hypopigmentation when he returned home from service.  

On examination, the Veteran was noted to have an irregular, well-demarcated depigmented patch with some peri-follicular repigmentation on his right anterior arm and ill-defined hyperpigmented patches on the abdomen.  The impression reported at that time was that of vitiligo versus scarring secondary to a chemical leukaderma.  

When examined by VA in October 2009, the diagnoses included those of vitiligo of the proximal right arm, tinea versicolor of the chest and abdomen without lesions of the hands or face consistent with vitiligo, and intermittent tinea cruris.  

In an addendum to the October 2009 VA examination prepared in May 2010, the examiner observed that the findings were more consistent with chafing of the skin in the inguinal region rather than tinea cruris and that tinea cruris infection could be persistent or could recur due to reinfection.  

The VA examiner added that the subsequent episodes were more likely than not due to reinfection, rather than a continuation of the initial infection.  

The VA examiner noted that the Veteran had areas of hypopigmentation of the skin of the chest and abdomen that had previously been identified as being due to vitiligo.  This was noted to be a hereditary disorder.  The examiner added that the Veteran had reported having irritation in these areas while on active duty that were diagnosed as chafing, but noted that he could not say without speculating whether the current manifestations were described as chafing during service.  

To the extent that the Veteran now relates the onset of the skin manifestations involving the right upper arm and anterior chest and abdomen to irritation or chafing that began in service,  the Board finds these assertions not to be credible for the purpose of establishing a continuity of symptomatology since service.  First, he denied having any skin disease at the time of the service separation examination in April 1970.  

In addition, at the time of an initial VA examination in April 1991, these manifestations were identified by the Veteran himself as being burn residuals due to an incident that happened after service.   He reported at that time suffered burns of the right upper arm and anterior chest and abdomen when he apparently was splashed by hot fluid after a radiator cap blew off an engine about five years earlier.  

In the Board's estimation, these earlier statement made by the Veteran clearly have greater probative value than those recently made by him in connection with a claim filed many years after service.  Certainly, this information serves to date the onset of these manifestations to an event that happened many years after service.  

While these manifestations have recently been described as being due to either vitiligo or tinea versicolor, the Board finds that the weight of evidence does not present a basis for linking the development of these residual skin manifestations to a disease or injury that was incurred in service.  Accordingly, on this record, service connection for this particular skin condition must be denied.  

However, given that the service treatment records clearly document that the Veteran was treated for tinea cruris while serving in the Republic of Vietnam during active duty, the Board finds that his recorded medical history of experiencing recurrent manifestations thereafter tends to bring the evidence into relative equipoise in showing that the currently diagnosed intermittent tinea cruris is due to disease process that as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for intermittent tinea cruris is warranted.  


ORDER

Service connection for intermittent tinea cruris is granted.  

Service connection for a skin condition of the right upper arm and anterior chest abdomen is denied.  


REMAND

In light of the Board's decision in granting service connection for a skin condition, further appellate consideration of the claim for a TDIU rating must be delayed pending additional action on the part of the agency of original jurisdiction.  

To this extent, the Veteran's claim for a TDIU rating is deemed to be inextricably intertwined with the claim of service connection for a skin disability.  In other words, as the instant grant of service connection for a skin disability might favorably impact the Veteran's TDIU claim, further action as to the Veteran's TDIU claim must be deferred.

Accordingly, the remaining matter is REMANDED to the RO for the following action:
After completing all indicated development to implement the Board's decision in granting service connection for a skin disorder, the RO should undertake to readjudicate the remaining claim for a TDIU rating to include on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals














Department of Veterans Affairs


